[Cite as State v. Hunter, 2021-Ohio-1714.]


                                        COURT OF APPEALS
                                     RICHLAND COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT

                                                       JUDGES:
STATE OF OHIO                                  :       Hon. Craig R. Baldwin, P.J.
                                               :       Hon. W. Scott Gwin, J.
                         Plaintiff-Appellee    :       Hon. Patricia A. Delaney, J.
                                               :
-vs-                                           :
                                               :       Case No. 2020 CA 0056
ROSCOE HUNTER                                  :
                                               :
                     Defendant-Appellant       :       OPINION




CHARACTER OF PROCEEDING:                           Criminal appeal from the Richland County
                                                   Court of Common Pleas, Case No.
                                                   19CR513

JUDGMENT:                                          Affirmed


DATE OF JUDGMENT ENTRY:                            May, 18, 2021



APPEARANCES:

For Plaintiff-Appellee                             For Defendant-Appellant

GARY BISHOP                                        WILLIAM T. CRAMER
Richland County Prosecutor                         470 Olde Worthington Road, Ste. 200
38 South Park Street                               Westerville, OH 43062
Mansfield, OH 44902
[Cite as State v. Hunter, 2021-Ohio-1714.]


Gwin, J.,

        {¶1}     Defendant-appellant Roscoe D. Hunter [“Hunter”] appeals his convictions

and sentences after a jury trial in the Richland County Court of Common Pleas.

                                                   Prelude

        {¶2}     In this case we are faced with the question of whether arson and involuntary

manslaughter are lesser-included or inferior degree offenses to the charges of aggravated

arson and felony murder. We find that under the facts of this case, even assuming

arguendo that the charges are lesser-included or inferior degree offenses, the evidence

was insufficient to warrant charging the jury on a lesser-included or inferior degree

offense. The operative facts are not in dispute.

                                         Facts and Procedural History

        {¶3}     On July 29, 2019, Hunter was indicted by the Richland County Grand Jury

with Count One: Felony Murder, in violation of R.C. 2903.02(B), an unclassified felony,

Count Two: Aggravated Arson,[create a substantial risk of serious physical harm to any

person] in violation of R.C. 2909.02(A)(1), a felony of the first degree, and Count Three:

Aggravated Arson, [cause physical harm to any occupied structure] in violation of R.C.

2909.02(A)(2), a felony of the second degree.

        {¶4}     On June 26, 2019, Sydney Riddle lived with her family at 208 South Foster

Street where she was babysitting Chloe Williams. Kashawn Hawkins, two-year-old Chloe

Williams' mother, was working her regular shift at Newman Technology on June 26, 2019.

She and Josh Riddle, Ms. Riddle's husband, worked the second shift together. Ms.

Hawkins normally dropped Chloe off around 2:00-2:30 p.m. Normally, when Josh got

home, he would quietly go upstairs to get Chloe and bring her down without waking up
Richland County, Case No. 2020 CA 0056                                                      3


the rest of the household and wait for Ms. Hawkins to arrive. That night, however, Josh

and Kashawn left work later than they usually did. Josh "start(ed) work at 3:00 p.m. and

[got] off at 2:00 a.m.”

       {¶5}   In the early morning hours of on June 26, 2019, Hunter and a juvenile, B.B.,

left the home of a friend. As the pair were walking, they saw a gas can sitting by a van.

       {¶6}   Hunter would later claim that he carried the gas can to an abandoned house

located at 212 South Foster Street. Hunter claimed that B.B. poured the gasoline in the

house, and that Hunter gave B.B. a lighter to ignite the fuel.

       {¶7}   B.B. testified at trial that it was Hunter who took the gas can. B.B. testified

they walked down South Foster Street and Hunter said they should check out the

abandoned house located at 212 South Foster Street. After they arrived, they walked

through the house and got separated for a moment. B.B. saw Hunter grab a bowl from

the kitchen. B.B. watched as Hunter poured gasoline into the bowl and put it on a couch

that was in the living room. Hunter then poured the gasoline straight from the can onto

the couch. Hunter poured most of the gasoline from the can onto the couch. He then

made a little gasoline trail leading to the front door. Hunter threw the empty gas can into

the basement. Hunter went to the door and lit the gas trail with a lighter. B.B. denied

knowing that Hunter intended to start a fire; he thought they were just checking out the

abandoned house. After Hunter lit the fire, the downstairs of the house went up in flames

quickly. B.B. testified that as he and Hunter ran out to the street Hunter said it was “too

late, they had to go.”

       {¶8}   Sydney Riddle was awakened by pounding on the door. She went

downstairs and found a woman at the door. The woman said the house next door is
Richland County, Case No. 2020 CA 0056                                                   4


exploding with fire and they needed to get out because Sydney's house was also on fire.

Sydney panicked and began yelling for everyone to wake up and get out. Sydney had to

carry her children out. There were already flames coming through their window. Sydney's

brother and mother-in-law were also living with them and helped get the children out of

the burning house. As they were coming out, the fire trucks were pulling up. It was not

until they got everyone across the street that Sydney realized Chloe was still inside.

Sydney tried to run back in, but fell down. Sydney's knees and elbows were scraped up

from her fall. Firemen tried to go into the home, but they were unable to make it to the

second floor where the infant was sleeping due to the intensity of the fire.

       {¶9}   The flames from the fire spread quickly from the abandoned house at 212

South Foster Street to the Riddle’s home next door at 208 South Foster Street, fanned in

part by the windy conditions at the time and the close proximity of the homes. 3T. at 182;

183; 201; 212-213; 245-246; 271; 314 4T. at 482; 487-488. Tragically the fire claimed

the life of Chloe Williams, the two-year old infant who was sleeping in that home. The fire

did extensive damage to 208 South Foster where the Riddle family lived and the child

had died. "The living room wall that faced 212 [South Foster] was gone. It was just studs.

All the carpet and everything on that side of the house melted. The toy box was over

there, and all the toys were melted to the floor. The kitchen was completely gone. Like,

everything was charred, black smoke, water-filled.... Every single room in that house was

destroyed." 3T. at 248. After the fire, the landlord of 208 South Foster decided to tear it

down. Id. at 247.

       {¶10} Cody Brownfield was a few houses down on South Foster Street on the

morning after the fire. As soon as he could, at approximately 11:30 A.M. to 12:00 noon,
Richland County, Case No. 2020 CA 0056                                                  5


he flagged down an officer. He eventually spoke with Lieutenant Robert Skropits, who is

in charge of the Major Crimes Division at the Mansfield Police Department. He gave

Lieutenant Skropits Hunter’s name. He told the officer that Hunter had been at his house

the night before with friends, and that Hunter told him that he was going to burn down the

"bando1." Cody later testified that Hunter had been talking about it for over a week.

       {¶11} B.B. admitted that he was not truthful when he first spoke to law

enforcement. B.B. said he was under pressure. B.B. claimed that he eventually told the

truth. B.B. was charged with two counts of aggravated arson as a second-degree felony

and a fourth-degree felony. However, his charges were reduced to fifth-degree felony

vandalism and breaking and entering in exchange for his testimony against Hunter. B.B.

was sentenced to probation and spent six months in detention.

       {¶12} Hunter was surprised at how big the fire was and insisted that he did not

mean to burn down the occupied house next door. Later, as Hunter was talking to his

mother on the phone from jail while awaiting trial. His mother said she and the attorney

looked at the indictment and she believed the charges didn't apply to him. Hunter said,

"They do....They apply, Mom....Murder — we burnt down a house and killed somebody."

5T. at 700; State’s Exhibit 115.

       {¶13} On July 27, 2020, the jury came back with a verdict of guilty on all counts

as charged in the indictment. The trial court merged Count Two with Count One and

Hunter was sentenced to fifteen years to life on Count One. As to Count Three,

Aggravated Arson, referring to causing physical harm to an occupied structure, the court




       1   “Bando” is slang for an abandoned house. 3T. at 311.
Richland County, Case No. 2020 CA 0056                                                   6


sentenced Hunter to eight to twelve years in prison. The court ordered the sentences to

run consecutively.

                                     Assignments of Error

      {¶14} Hunter raises two Assignments of Error,

      {¶15} “I. THE TRIAL COURT ERRED BY FAILING TO INSTRUCT THE JURY ON

THE LESSER OFFENSES OF ARSON AND INVOLUNTARY MANSLAUGHTER.

      {¶16} “II. APPELLANT WAS DEPRIVED OF HIS FEDERAL AND STATE RIGHTS

TO THE EFFECTIVE ASSISTANCE OF COUNSEL BY TRIAL COUNSEL'S FAILURE

TO ARGUE THAT ARSON WAS AN INFERIOR DEGREE OFFENSE TO AGGRAVATED

ARSON.”

                                               I.

      {¶17} Prior to trial, the defense requested a jury instruction on the lesser included

offense of arson under R.C. 2909.03(B)(1). On a break during trial, the court discussed

the requested jury instructions and concluded that arson was not a lesser included

offense of aggravated arson because they had different elements: aggravated arson

requires causing a risk of harm to a person or causing harm to an occupied structure,

while arson requires the burning of an unoccupied structure. Therefore, because the court

did not believe a lesser included offense instruction on arson was appropriate, it

concluded that it could not provide a lesser included offense instruction on involuntary

manslaughter. 5T at 579-583. At the close of the state's case, the defense renewed its

request for a lesser included offense instruction on involuntary manslaughter based on

arson. Again, the trial court denied the request, concluding that there was no basis for

instructions on arson and involuntary manslaughter. 6T. at 738-740.
Richland County, Case No. 2020 CA 0056                                                   7


      {¶18} In his First Assignment of Error, Hunter contends that because the evidence

at trial suggested that he was not aware that the fire would probably spread to the

neighboring house, such evidence would support acquittals on the two aggravated arson

charges and a finding of guilty on the lesser or inferior degree offense of arson. As a

result, the trial court should have given a jury instruction on arson as an inferior degree

or lesser offense to the aggravated arson charges. Hunter then argues that the jury should

have been instructed on the offense of involuntary manslaughter contending that if the

jury found him guilty of aggravated arson, then felony-murder was appropriate; however,

if the jury found him guilty of only arson, then a jury could convict him of involuntary

manslaughter as a lesser or inferior offense to the felony murder count in the indictment.

                           Standard of Review – Jury Instructions

      {¶19} An appellate court reviews a trial court's refusal to give a requested jury

instruction for abuse of discretion. State v. Wolons, 44 Ohio St. 3d 64, 68, 541 N.E.2d 443

(1989); State v. Adams, 144 Ohio St. 3d 429, 2015-Ohio-3954, 45 N.E.3d 127, ¶240. An

abuse of discretion exists where the reasons given by the court for its action are clearly

untenable, legally incorrect, or amount to a denial of justice, or where the judgment

reaches an end or purpose not justified by reason and the evidence. Tennant v. Gallick,

9th Dist. Summit No. 26827, 2014-Ohio-477, ¶35; In re Guardianship of S .H., 9th Dist.

Medina No. 13CA0066–M, 2013–Ohio–4380, ¶ 9; State v. Firouzmandi, 5th Dist. Licking

No. 2006–CA–41, 2006–Ohio–5823, ¶54. Jury instructions must be reviewed as a whole.

State v. Coleman, 37 Ohio St. 3d 286, 525 N.E.2d 792(1988).

      {¶20} In Neder v. United States, 527 U.S. 1, 119 S. Ct. 1827, 144 L.Ed.2d

35(1999) the United States Supreme Court held that because the failure to properly
Richland County, Case No. 2020 CA 0056                                                      8


instruct the jury is not in most instances structural error, the harmless-error rule of

Chapman v. California, 386 U.S. 18, 87 S. Ct. 824, 17 L. Ed. 2d 705 applies to a failure to

properly instruct the jury, for it does not necessarily render a trial fundamentally unfair or

an unreliable vehicle for determining guilt or innocence.

            Issue for Appellate Review: Whether the trial court abused its discretion by

    failing to instruct the jury on the offenses of arson and involuntary manslaughter.

                                      1. Lesser -included offenses.

       {¶21} Hunter was indicted and found guilty of two counts of Aggravated Arson

pursuant to R.C. 2909.02,

                  (A) No person, by means of fire or explosion, shall knowingly do any

       of the following:

                  (1) Create a substantial risk of serious physical harm to any person

       other than the offender;

                  (2) Cause physical harm to any occupied structure...

       {¶22} Hunter argues that the trial court abused its discretion by not charging the

jury on the lesser or inferior offense of arson pursuant to R.C.2909.03,2

                                                  ***

                  (B) No person, by means of fire or explosion, shall knowingly do any

       of the following:

                   (1) Cause, or create a substantial risk of, physical harm to any

       structure of another that is not an occupied structure....




       2   Appellant’s brief at 15.
Richland County, Case No. 2020 CA 0056                                                    9


       {¶23} “Ohio law permits a trier of fact to consider three types of lesser offenses

when determining a defendant's guilt: ‘(1) attempts to commit the crime charged, if such

an attempt is an offense at law; (2) inferior degrees of the indicted offense; or (3) lesser

included offenses.’ State v. Deem (1988), 40 Ohio St. 3d 205, 533 N.E.2d 294, paragraph

one of the syllabus, construing R.C. 2945.74 and Ohio Crim.R. 31(C)”. Shaker Heights v.

Mosely, 113 Ohio St. 3d 329, 2007-Ohio-2072, 865 N.E.2d 859, ¶10.

       {¶24} “Even though an offense may be statutorily defined as a lesser included

offense of another, a charge on such lesser included offense is required only where the

evidence presented at trial would reasonably support both an acquittal on the crime

charged and a conviction upon the lesser included offense.” State v. Thomas, 40 Ohio

St.3d 213, 533 N.E.2d 286, paragraph two of the syllabus. In making this determination,

the court must view the evidence in a light most favorable to defendant. State v. Smith,

89 Ohio St. 3d 323, 331, 731 N.E.2d 645(2000); State v. Wilkins, 64 Ohio St. 2d 382, 388,

415 N.E.2d 303(1980).

       {¶25} The Ohio Supreme Court has cautioned,

              Past decisions of this court have sometimes given the erroneous

       impression that, whenever there is “some evidence” that a defendant in a

       murder prosecution may have acted in such a way as to satisfy the

       requirements of the voluntary manslaughter statute, an instruction on the

       inferior-degree offense of voluntary manslaughter must always be given.

       See, e.g., State v. Muscatello (1978), 55 Ohio St. 2d 201, 9 Ohio Op. 3d 148, 378
N.E.2d 738, paragraph four of the syllabus. See, also, Tyler, supra, 50 Ohio

       St.3d at 37, 553 N.E.2d at 592. That clearly never has been the law in this
Richland County, Case No. 2020 CA 0056                                                    10


       state, nor is it the law today. The “some evidence” referred to in those cases

       is simply an abbreviated way of saying that a jury instruction must be given

       on a lesser included (or inferior-degree) offense when sufficient evidence is

       presented which would allow a jury to reasonably reject the greater offense

       and find the defendant guilty on a lesser included (or inferior-degree)

       offense.

              To require an instruction to be given to the jury every time “some

       evidence,” however minute, is presented going to a lesser included (or

       inferior-degree) offense would mean that no trial judge could ever refuse to

       give an instruction on a lesser included (or inferior-degree) offense. Trial

       judges are frequently required to decide what lesser-included (or inferior-

       degree) offenses must go to the jury and which must not. The jury would be

       unduly confused if it had to consider the option of guilty on a lesser included

       (or inferior-degree) offense when it could not reasonably return such a

       verdict.

State v. Shane, 63 Ohio St. 3d at 632-633, 590 N.E.2d 272 (emphasis in original).

       {¶26} In the case at bar, the evidence proved that Hunter set a gasoline fire inside

of the unoccupied structure located at 212 South Foster Street. Hunter concedes that this

evidence is sufficient to prove the offense of arson. (Appellant’s brief at 22). The question

then becomes whether Hunter, by means of a fire or explosion that he had set in the

unoccupied structure located at 212 South Foster Street, knowingly created a substantial

risk of serious physical harm to the occupants of 208 South Foster Street [(R.C.

2909.02(A)(1)] and/or knowingly caused physical harm to the occupied structure located
Richland County, Case No. 2020 CA 0056                                                   11


at 208 South Foster Street [R.C.2909/02(A)(2)]. In other words, assuming arguendo that

arson is a lesser or inferior degree of aggravated arson, would the evidence presented at

trial reasonably support both an acquittal on the crimes of aggravated arson and a

conviction upon the purported inferior degree or lesser included offense of arson.

                                          2. Knowingly

      {¶27} R.C. 2901.22, Culpable mental states provides,

             (B) A person acts knowingly, regardless of purpose, when the person

      is aware that the person’s conduct will probably cause a certain result or will

      probably be of a certain nature. A person has knowledge of circumstances

      when the person is aware that such circumstances probably exist. When

      knowledge of the existence of a particular fact is an element of an offense,

      such knowledge is established if a person subjectively believes that there is

      a high probability of its existence and fails to make inquiry or acts with a

      conscious purpose to avoid learning the fact.

      {¶28} In her concurring opinion in State v. Clay, Justice Lanzinger explained,

             Awareness, then, is key to both definitions. It is the level of

      awareness, however, that separates the two levels: “‘if the result is

      probable, the person acts “knowingly”; if it is not probable, but only possible,

      the person acts “recklessly” if he chooses to ignore the risk.’ ” In re Judicial

      Campaign Complaint Against Emrich (1996), 75 Ohio St. 3d 1517, 1519, 665
N.E.2d 1133, quoting State v. Edwards (1992), 83 Ohio App. 3d 357, 361,

      614 N.E.2d 1123.
Richland County, Case No. 2020 CA 0056                                                  12


120 Ohio St. 3d 258, 2008-Ohio-6325, 900 N.E.2d 1000, ¶32. Whether a person acts

knowingly can only be determined, absent a defendant's admission, from all the

surrounding facts and circumstances, including the doing of the act itself.” State v. Huff,

145 Ohio App. 3d 555, 563, 763 N.E.2d 695 (1st Dist. 2001) (Footnote omitted.) Thus,

“[t]he test for whether a defendant acted knowingly is a subjective one, but it is decided

on objective criteria.” State v. McDaniel, 2nd Dist. Montgomery No. 16221, 1998 WL
214606 (May 1, 1998), citing State v. Elliott, 104 Ohio App. 3d 812, 663 N.E.2d 412 (10th

Dist. 1995).

       {¶29} In the case at bar, Hunter used gasoline as an accelerant. Gasoline is one

of the most volatile, flammable and combustible liquids. 4T. at 490. Gasoline causes

instantaneous ignition. 4T. at 486. The fire grows in size and consumes any fuel around

it and continues to burn. 4T. at 487. The temperature of the fire in this case exceeded

1200 degrees Fahrenheit. 4T. at 485. The unoccupied structure at 212 South Foster

Street was constructed of wood and furniture was located throughout the inside of the

building. 4T. at 488. The two structures were located in close proximity, only a small

narrow driveway separated the buildings that were estimated to be at most only 14 to 16

feet apart. 3T. at 183; 212-213; 245-246; 4T. at 488. Further, the evidence presented at

trial established that the wind was blowing in the direction of the occupied structure on

the night of the fire. 3T. at 182; 201; 271; 314; 4T. at 482.

       {¶30} For the violation of R.C. 2909.02(A)(1), the state had to prove that the fire

caused a substantial risk of serious physical harm to any person. In this regard, the

evidence was undisputed that the two-year old infant died from the effects of the fire and

thus suffered serious physical harm. For the violation of R.C. 2909.02(A)(2), the state had
Richland County, Case No. 2020 CA 0056                                                  13


to prove physical harm to any occupied structure. It was also undisputed that the fire

caused considerable physical damage to 208 South Foster Street.

      {¶31} The evidence presented at trial established that because of the accelerant

that was used, the wind, and the close proximity of the buildings, there was a high

probability the fire would spread from the unoccupied structure to the occupied structure

and that Hunter failed to ascertain those facts or that he acted with a conscious purpose

to avoid learning those facts. Deliberate ignorance or indifference cannot be a viable

defense. Thus, the evidence submitted at trial would not support an acquittal on the

counts of aggravated arson. Because the aggravated arson instruction was appropriate,

there is no merit to the argument that Hunter was entitled to an instruction on involuntary

manslaughter. State v. Parker, 12 Dist. Butler No. 2017-12-176, 2019-Ohio-830, ¶60.

      {¶32} Hunter’s First Assignment of Error is overruled.

                                                II.

      {¶33} In his Second Assignment of Error, Hunter contends that by failing to argue

that arson is an inferior degree of aggravated arson trial counsel’s representation fell

below an objective standard of reasonable representation.

                                Standard of Appellate Review

      {¶34} A claim for ineffective assistance of counsel requires a two-prong analysis.

The first inquiry is whether counsel's performance fell below an objective standard of

reasonable representation involving a substantial violation of any of defense counsel's

essential duties to appellant. The second prong is whether the appellant was prejudiced

by counsel's ineffectiveness. Strickland v. Washington, 466 U.S. 668, 104 S. Ct. 2052,

80 L.Ed.2d 674(1984); State v. Bradley, 42 Ohio St. 3d 136, 538 N.E.2d 373(1989).
Richland County, Case No. 2020 CA 0056                                                   14


       {¶35} In order to warrant a reversal, the appellant must additionally show he was

prejudiced by counsel's ineffectiveness. “Prejudice from defective representation

sufficient to justify reversal of a conviction exists only where the result of the trial was

unreliable or the proceeding fundamentally unfair because of the performance of trial

counsel. Lockhart v. Fretwell, 506 U .S. 364, 370, 113 S. Ct. 838, 122 L.Ed.2d 180(1993).

       {¶36} The United States Supreme Court and the Ohio Supreme Court have held

a reviewing court “ * * * need not determine whether counsel's performance was deficient

before examining the prejudice suffered by the defendant as a result of the alleged

deficiencies.” Bradley at 143, 538 N.E.2d 373, quoting Strickland at 697.

       {¶37} Having reviewed the record that Hunter cites in support of his claim that he

was denied effective assistance of counsel, we find Hunter was not prejudiced by defense

counsel’s representation of him. The result of the trial was not unreliable nor were the

proceedings fundamentally unfair because of the performance of defense counsel.

       {¶38} As we found in our disposition of Hunter’s First Assignment of Error, the

evidence submitted at trial would not support an acquittal on the counts of aggravated

arson. Because the aggravated arson instruction was appropriate, there is no merit to the

argument that Hunter was entitled to an instruction on involuntary manslaughter.

Therefore, trial counsel’s failing to argue that arson is an inferior degree of aggravated

arson did not prejudice Hunter.

       {¶39} Hunter’s Second Assignment of Error is overruled.
Richland County, Case No. 2020 CA 0056                                          15


      {¶40} The judgment of the Richland County Court of Common Pleas is affirmed.




By Gwin, J.,

Baldwin, P.J., and

Delaney, J., concur